 

 

 

 

 

 

 

Exhibit 10.1

 

FOURTH AMENDMENT

TO

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

This Fourth Amendment (“Amendment”) to the Membership Interest Purchase
Agreement dated as of February 29, 2008 (as amended, supplemented or otherwise
modified from time to time, the “MIPA”) among JBS S.A., National Beef Packing
Company, LLC, U.S. Premium Beef, LLC, French Basin Land and Cattle Co., LLC, TKK
Investments, LLC, S-B Enterprises V, LLC, TMKCO, LLC, John R. Miller, Timothy M.
Klein and NBPCO Holdings, LLC is effective as of February 19, 2009 (the
“Effective Date”).  Unless otherwise defined in this Amendment, terms used in
this Amendment shall have the meanings assigned in the MIPA (as amended by this
Amendment) and includes JBS S.A. which is defined as “Buyer.”

WITNESSETH:

WHEREAS, Buyer and Sellers agree that the transactions under the MIPA will not
be consummated, the Closing will not occur and the MIPA will be terminated under
Section 7.1(i), and Buyer will pay the Termination Fee to Sellers as provided in
Section 7.3, as amended below.

WHEREAS, concurrently with the execution of this Amendment, Sellers have
executed and delivered a termination notice to Buyer terminating the MIPA under
Section 7.1(i), with such notice and termination to be effective as of February
23, 2009 (which notice may not be withdrawn, modified or amended without the
prior consent of the Buyer) (the “Termination Notice”), which date is 360 days
after the date of execution of the MIPA; and

WHREAS, the Parties now wish to amend Section 7.3 of the MIPA regarding the
Termination Fee.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Amendment, the Parties agree as follows:

1.    Amendment to Section 7.3.  The Parties agree to amend Section 7.3 of the
MIPA, as previously amended, with existing language stricken and new language
underlined as provided below:            

Termination Fee.  Notwithstanding anything in this Agreement to the contrary,
if:

(a)      the Closing does not occur and this Agreement is terminated;

(b)      Buyer fails to provide to Sellers the Financing Representation as
provided in Section 7.1(c) by March 31, 2008 or a later date as extended by
Sellers in their sole discretion; or

(c)      Buyer provides the Financing Representation to Sellers and then Buyer
does not have adequate financing to pay amounts due at the Closing under
Section 7.1(d);

SIGNATURE COPY

 

 

--------------------------------------------------------------------------------

 


 

 

NBP MEMBERS/BUYER S.A. 

FOURTH AMENDMENT TO MIPA

                                                                                                                                                           

 

 

then Buyer shall pay or cause to be paid to Sellers in proportion to their
respective holdings of National Interests as set forth on Exhibit B, by 60 days
on February 23, 2009, assuming that Buyer has received the Termination Notice
(by electronic or physical delivery) prior to such termination after pursuant to
the occurrence of an the event in Section 7.3(a), (b), or (c), a cash amount
allocated in proportion to each Seller’s respective holdings of National
Interests as set forth in the Termination Notice equal to $25,000,000 or a
lesser amount agreed to by Sellers in the executed Termination Notice (the
“Termination Fee”).  Payment shall be made by Buyer to Sellers by wire transfer
of funds in United States dollars to the Sellers’ accounts stated in the
Termination Notice.  If the Termination Fee is not paid as prescribed above,
then Buyer shall be required to pay the Termination Fee plus all costs of
National and Sellers incurred in the United States related to the negotiation
and implementation of the transactions under this Agreement included in a
written notice from Sellers to Buyer including costs of legal counsel,
consultants, advisors, data room, due diligence, and printing plus any costs to
collect the Termination Fee from Buyer within five business days after the
receipt of written notice of the costs from Sellers (such costs, but for the
avoidance of doubt, not including the Termination Fee, the "Reimbursable
Costs")(the “Termination Fee”), provided, however, that the Termination Fee
shall not be paid by Buyer in the event that:

(i)     this Agreement is terminated pursuant to Section 7.1(a) (Mutual
Termination) or Section 7.1(e) (Buyer’s Termination);

(ii)    the Members of USPB fail to approve this Agreement and the contemplated
transactions under this Agreement by 30 days after execution of the Agreement;

(iii)   the shareholders of JBS fail to approve this Agreement and the
contemplated transactions under this Agreement by 30 days after execution of
this Agreement;

(iv)   the FTC or DOJ, in response to the notifications required under
Section 5.10(a), unconditionally disapprove the transactions contemplated in the
Transaction Documents such that no possible appeal or remedy, including any
sale, divestiture of disposition of assets or businesses, remains available to
Buyer to effect the resolution of objections or concerns by the FTC or DOJ;

(v)    Sellers terminate this Agreement after acceptance of a Superior Proposal;
or

(vi)   an Act of God occurs and Buyer terminates this Agreement pursuant to
Section 7.1(f).

                                                                            

 

2

SIGNATURE COPY

                                                                                                                                                                                                               

--------------------------------------------------------------------------------

 


 

 

NBP MEMBERS/BUYER S.A. 

FOURTH AMENDMENT TO MIPA

 

 

2.         Effect of Termination.  The Parties agree that after full payment of
the Termination Fee and Reimbursable Costs (solely to the extent and in the
event such costs are required to be paid by Buyer to Sellers), in each case as
provided in and subject to the terms and conditions of Section 7.3 of the MIPA,
notwithstanding anything to the contrary contained in the MIPA, including
without limitation Section 7.2, the MIPA will become void and of no further
force or effect with no liability or obligation of the Parties under the MIPA,
except that each Party (the “Receiving Party”) shall return all documentation of
the other Party (the “Disclosing Party”) currently in the  Receiving Party’s
possession as provided with respect to Buyer under Section 7.4 of the MIPA and
the obligations of the Parties under the Confidentiality Agreement as defined in
the MIPA shall continue.


3.         MUTUAL RELEASE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
IN THE MIPA, INCLUDING WITHOUT LIMITATION SECTION 7.2, UPON PAYMENT BY BUYER OF
THE TERMINATION FEE AND REIMBURSABLE COSTS (SOLELY TO THE EXTENT AND IN THE
EVENT SUCH COSTS ARE REQUIRED TO BE PAID  BY BUYER TO SELLERS), IN EACH CASE AS
PROVIDED IN AND SUBJECT TO THE TERMS AND CONDITIONS OF SECTION 7.3 OF THE MIPA,
BUYER, ON THE ONE HAND, AND THE SELLERS AND NATIONAL ON THE OTHER, FOR AND ON
ITS BEHALF, AND ON BEHALF OF THEIR RESPECTIVE PRINCIPALS, PARTNERS,
SHAREHOLDERS, MEMBERS, OFFICERS, DIRECTORS, AGENTS, ATTORNEYS, EMPLOYEES,
INSURERS, SUCCESSORS, REPRESENTATIVES AND ASSIGNS, SHALL FULLY AND FOREVER
RELEASE AND DISCHARGE THE OTHER AND ITS PRINCIPALS, PARTNERS, SHAREHOLDERS,
MEMBERS, OFFICERS, DIRECTORS, AGENTS, ATTORNEYS, EMPLOYEES, INSURERS,
SUCCESSORS, REPRESENTATIVES AND ASSIGNS, FROM ANY AND ALL CLAIMS, LIABILITIES,
DEMANDS, DAMAGES, RIGHTS, ACTIONS OR CAUSES OF ACTION, WHETHER FIXED OR
CONTINGENT, LIQUIDATED OR UNLIQUIDATED, DIRECT OR INDIRECT, KNOWN OR UNKNOWN,
WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE, WHICH ARISE OUT OF THE
TRANSACTIONS CONTEMPLATED BY THE MIPA, INCLUDING, BUT NOT LIMITED TO, CLAIMS
WITH RESPECT TO OR ARISING OUT OF I) ANY AND ALL NEGOTIATIONS CULMINATING IN THE
EXECUTION OF THE MIPA, II) THE PARTIES’ EFFORTS TO OBTAIN APPROVAL OF THE MIPA
BY THEIR RESPECTIVE SHAREHOLDER ASSEMBLY OR MEMBERS, AND III) THE PARTIES’
EFFORTS TO OBTAIN REGULATORY APPROVAL OF AND TO COMPLETE THE TRANSACTIONS
CONTEMPLATED BY THE MIPA, AND ALL CLAIMS THAT ANY PARTY MIGHT HAVE AGAINST ANY
OTHER PARTY RELATED TO OR ARISING FROM SUCH MATTERS, WHETHER ASSERTED OR NOT, AS
OF THE DATE OF PAYMENT OF THE TERMINATION FEE AND REIMBURSABLE COSTS ARE PAID IN
FULL (SOLELY TO THE EXTENT AND IN THE EVENT SUCH COSTS ARE REQUIRED TO BE PAID
BY BUYER TO SELLERS), IN EACH CASE, AS PROVIDED IN AND SUBJECT TO THE TERMS AND
CONDITIONS OF SECTION 7.3.  THE CONSIDERATION FOR THIS MUTUAL RELEASE IS A) THE
MUTUAL AGREEMENT OF THE BUYER, AND THE SELLERS AND NATIONAL, TO FORGO THEIR
RESPECTIVE LEGAL RIGHTS WITH REFERENCE TO ANY DISPUTES OR DIFFERENCES THAT HAVE
ARISEN OR MAY ARISE IN CONNECTION WITH THE MIPA OR THE TRANSACTIONS CONTEMPLATED
BY THE MIPA, B) PAYMENT OF THE TERMINATION FEE PURSUANT TO SECTION 2 OF THIS
AGREEMENT, AND C) OTHER GOOD AND VALUABLE CONSIDERATION.

4.         Governing Law; Counterparts. 

(a)        This Amendment and the rights and obligations of the Parties shall be
governed by, and construed and interpreted in accordance with, the laws of the
State of Delaware.

(b)        This Amendment may be executed by one or more of the Parties on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.  This Amendment may
be delivered by facsimile transmission or PDF electronic transmission of the
relevant signature pages of this Amendment.

 

 

[The remainder of this page intentionally left blank.]

                                                                       

 

3

SIGNATURE COPY

                                                                                                                                                                                                               

--------------------------------------------------------------------------------

 


 

 

NBP MEMBERS/BUYER S.A. 

FOURTH AMENDMENT TO MIPA

 

 

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be duly executed
and delivered as of the Effective Date.

 

SELLERS:

U.S. PREMIUM BEEF, LLC

 

 

 

 

 

By:       /s/ Steven D. Hunt                                           

 

            Name: Steven D. Hunt                        

 

            Title:     CEO                                                   

 

 

 

 

 

 

 

FRENCH BASIN LAND & CATTLE CO., LLC

 

 

 

 

 

By:       /s/ John R. Miller                                             

 

            Name:                                                             

 

            Title:
                                                               

 

 

 

 

 

 

 

TKK INVESTMENTS, LLC

 

 

 

 

 

By:       /s/ Timothy M. Klein                                        

 

            Name:                                                             

 

            Title:
                                                               

 

 

 

 

 

 

 

TMKCo, LLC

 

 

 

 

 

By:       /s/ Timothy M. Klein                                        

 

            Name:                                                             

 

            Title:
                                                               

 

 

                                                                                                  

 

S-1

SIGNATURE COPY

                                                                                                                                                                                                               

 

--------------------------------------------------------------------------------

 


 

 

NBP MEMBERS/BUYER S.A. 

FOURTH AMENDMENT TO MIPA

 

 

 

 

S-B ENTERPRISES V, LLC

 

 

 

 

 

By:       /s/ Scott H. Smith                                            

 

            Name: Scott H. Smith                                     

 

            Title:     Manager                                              

 

 

 

 

 

 

 

            /s/ John R. Miller                                             

 

JOHN R. MILLER

 

 

 

 

 

 

 

            /s/ Timothy M. Klein                                        

 

TIMOTHY M. KLEIN

 

 

 

 

 

 

 

NBPCO HOLDINGS, LLC

 

 

 

 

 

By:       /s/ Rich Jochum                                               

 

            Name: Rich Jochum                                        

 

            Title:     VP, Gen Counsel & Corp. Admin.       

 

 

 

 

 

 

BUYER:

JBS S.A.

 

 

 

 

 

By:       /s/ Wesley Mendonca Batista                           

 

            Name:                                                             

 

            Title:
                                                               

 

 

 

           

 

 

NATIONAL:

NATIONAL BEEF PACKING COMPANY, LLC

 

 

 

 

 

By:       /s/ John R. Miller                                             

 

            Name:                                                             

 

            Title:
                                                               

 

                                                                                                

 

S-2

SIGNATURE COPY

                                                                                                                                                                                                               

 

--------------------------------------------------------------------------------

 

 